NON-FINAL OFFICE ACTION after RCE
This application has been assigned or remains assigned to Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d).  All of the CERTIFIED copies of the priority documents have been received in this national stage application from the International Bureau (PCT Rule 17.2(a)).


Specification
The revised abstract is approved.
The title of the invention is approved
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The terms used in this respect are given their broadest reasonable interpretation in their ordinary usage in context as they would be understood by one of ordinary skill in the art, in light of the written description in the specification, including the drawings, without reading into the claim any disclosed limitation or particular embodiment. See, e.g., In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004); In re Hyatt, 211 F.3d 1367, 1372 (Fed. Cir. 2000); In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989).
The Examiner interprets claims as broadly as reasonable in view of the specification, but does not read limitations from the specification into a claim. Elekta Instr. S.A.v.O.U.R. Sci. Int'l, Inc., 214 F.3d 1302, 1307 (Fed. Cir. 2000). "A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. Inc. v. Union Oil Co. of California, 814 F.2d 628, 631 (Fed. Cir. 1987). 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness."  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).  See MPEP 2112.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102  that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-15 are rejected under 35 U.S.C. 103 as obvious over Porter (US 3938783) for the same reasons expressed in the office actions mailed 21 SEP 2021 and 19 MAY 2022.  
As pointed out by Applicant in the remarks filed with the RCE, when considering the entire circumferential surface of the selected section of the shaft, PORTER shows more than the recited three rows of blade elements.  However, it is recognized that the omission of an element and its function is obvious if the function of the element is not desired.  Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a method for inhibiting corrosion on metal surfaces using a composition consisting of epoxy resin, petroleum sulfonate, and hydrocarbon diluent. The claims were rejected over a primary reference which disclosed an anticorrosion composition of epoxy resin, hydrocarbon diluent, and polybasic acid salts wherein said salts were taught to be beneficial when employed in a freshwater environment, in view of secondary references which clearly suggested the addition of petroleum sulfonate to corrosion inhibiting compositions. The Board affirmed the rejection, holding that it would have been obvious to omit the polybasic acid salts of the primary reference where the function attributed to such salt is not desired or required, such as in compositions for providing corrosion resistance in environments which do not encounter fresh water.). See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient).
Thus, to eliminate one or more rows of the blade elements in PORTER such that a desired number of rows are present (e.g., three rows as in the instant invention) to meet operational and production requirements would have been obvious to one skilled the art per MPEP 2144.04.
Moreover, the rationale to support a conclusion that the claims would have been obvious over PORTER is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense.  In that instance the fact that a combination was obvious to try might show that it was obvious under § 103. KSR, 550 U.S. at 421, 82 USPQ2d at 1397 and MPEP 2143(I)(E). Accordingly, the number of rows of blade elements selected to be employed on the shaft of PORTER is certainly a known option selected from a finite number of rows that could practically be installed on the shaft. Thus, to remove rows to limit the number of rows to three rows in PORTER, as in the instant invention, is thus not a bladed shaft of innovation but rather a bladed shaft ascended from ordinary skill and common sense.
See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) ("Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine/modify prior art references even absent any hint of suggestion in the references themselves.")

Claims 1 and 3-13 are rejected under 35 U.S.C. 103 as obvious over Hensen et al. (US 3751015) for the same reasons expressed in the office actions mailed 21 SEP 2021 and 19 MAY 2022.  
As pointed out by Applicant in the remarks filed with the RCE, when considering the entire circumferential surface of the selected section of the shaft, HENSEN et al. shows more than the recited three rows of blade elements.  However, it is recognized that the omission of an element and its function is obvious if the function of the element is not desired.  Ex parte Wu, supra.  Thus, to eliminate one or more rows of the blade elements in HENSEN et al. such that a desired number of rows are present (e.g., three rows as in the instant invention) to meet operational and production requirements would have been obvious to one skilled the art per MPEP 2144.04.
Moreover, the rationale to support a conclusion that the claims would have been obvious over PORTER is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense.  In that instance the fact that a combination was obvious to try might show that it was obvious under § 103. KSR, 550 U.S. at 421, 82 USPQ2d at 1397 and MPEP 2143(I)(E). Accordingly, the number of rows of blade elements selected to be employed on the shaft of HENSEN et al. is certainly a known option selected from a finite number of rows that could practically be installed on the shaft. Thus, to remove rows to limit the number of rows to three rows in HENSEN et al., as in the instant invention, is thus not a bladed shaft of innovation but rather a bladed shaft ascended from ordinary skill and common sense.

Claims 1 and 3-13 are rejected under 35 U.S.C. 103 as obvious over EP 1829660 A2 for the same reasons expressed in the office actions mailed 21 SEP 2021 and 19 MAY 2022.  
As pointed out by Applicant in the remarks filed with the RCE, when considering the entire circumferential surface of the selected section of the shaft, EP 1829660 A2 shows more than the recited three rows of blade elements.  However, it is recognized that the omission of an element and its function is obvious if the function of the element is not desired.  Ex parte Wu, supra.  Thus, to eliminate one or more rows of the blade elements in EP 1829660 A2 such that a desired number of rows are present (e.g., three rows as in the instant invention) to meet operational and production requirements would have been obvious to one skilled the art per MPEP 2144.04.
Moreover, the rationale to support a conclusion that the claims would have been obvious over EP 1829660 A2 is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense.  In that instance the fact that a combination was obvious to try might show that it was obvious under § 103. KSR, 550 U.S. at 421, 82 USPQ2d at 1397 and MPEP 2143(I)(E). Accordingly, the number of rows of blade elements selected to be employed on the shaft of EP 1829660 A2 is certainly a known option selected from a finite number of rows that could practically be installed on the shaft. Thus, to remove rows to limit the number of rows to three rows in EP 1829660 A2, as in the instant invention, is thus not a bladed shaft of innovation but rather a bladed shaft ascended from ordinary skill and common sense.

Allowable Subject Matter
None.



Response to Amendment
Applicant's arguments filed 19 OCT 2022 have been fully considered but they are not persuasive.  
In response to the misplaced arguments on page 10, PORTER shows, for example, rows 140b, 140c, 140d with blade elements (solid black elements) extending in the axial direction.  These three rows do not include any further blade elements except those arranged in the three rows 140b-140d.  The circular black elements in each row are narrower than the parallelogram shaped black elements, thus meeting option (i) in claims 1 and 13.  The white elements are pins in the housing and thus not located on the shaft rod.  PORTER thus meet the subject matter prior to section (i) of the claim and also meets option (i) of claims 1 and 13, contrary to Applicant’s conclusion on this issue.  Note the language at the end of claims 1 and 13 is an option (ii) which is not required by these claims if meeting option (i), as with PORTER.  
Applicant states PORTER and the other applied art “operates in a different fashion”.  The examiner notes that any operation of PORTER (and HENSEN and EP 1829660 for that matter) is not at issue since the claims are apparatus claims, not method claims containing operating steps or the like.  PORTER, HENSEN and EP 1829660 meet all the structural aspects of the claims under 35 USC 103 as set forth herein.
The modifications mentioned at the end of pages 10 and 11 of the remarks are all within the capabilities and knowledge of one skilled in the art.  Reducing the number of rows of blade elements and kneading elements (if needed) in the machines of PORTER, HENSEN, or EP 1829660 does not involve an inventive step, e.g., to alter or lessen the magnitude of the shear field within the mixing machine, to lower the manufacturing/machining costs of the worm shafts, and the like.  
The arguments on page 11 are noted but relate to subject matter not claimed.  
Such arguments are of no patentable consequence because it is well settled that features not claimed may not be relied upon in support of patentability.  In re Self, 671 F.2d 1344, 213 USPQ 1 (CCPA 1982).  Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim. 
	Limitations not found in the language of a claim cannot be read into the claim.  E. I. Du Pont de Nemours & Co. v. Phillips Petroleum Co., 849 F.2d 1430, 7 USPQ2d 1129 (Fed. Cir. 1988).  Limitations appearing in the patent specification cannot be read into the claims. Id.  Nor is it permissible to inject into claims limitations referred to in the prosecution history.  Intervet America, Inc. v. Kee-Vet Labs, Inc., 887 F.2d 1050, 1053, 12 USPQ2d 1474, (Fed. Cir. 1989).
Applicant admits on page 11 that an apparently prior art four-wing worm shaft section can be replaced with the three-winged shaft section (of the instant invention) in a given housing.  Thus, Applicant has effectively taken an existing four-wing shaft section and reduced it down to a three-wing shaft section, exactly as outlined in the omission of an element case law in MPEP 2144.04.  The instant invention was thus developed as a result of common-sense obviousness well recognized in US patent law, and not any resemblance of an inventive step.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Cooley in Art Unit 1774 whose telephone number is (571) 272-1139.  The examiner can normally be reached on Monday - Friday.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Written or telephonic status inquiries will not be responded to - see the next section.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution process, the Ombudsman Pilot Program can assist in getting the process back on track.  See http://www.uspto.gov/patents/ombudsman.jsp .  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  


/CHARLES COOLEY/Examiner, Art Unit 1774                                                                                                                                                                                                        




21 October 2022